Name: Commission Regulation (EEC) No 1780/93 of 2 July 1993 correcting Regulation (EEC) No 1703/93 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/32 Official Journal of the European Communities 3 . 7. 93 COMMISSION REGULATION (EEC) No 1780/93 of 2 July 1993 correcting Regulation (EEC) No 1703/93 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty read : '  used in the form of :   germs of CN code 1104   starch of CN code 1108 19 90  opposite CN code 3,357 9,590' ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular the third subpara ­ graph of Article 13 (2) thereof, Whereas the amounts of the refunds applicable from 1 to 31 July 1993 were fixed by Commission Regulation (EEC) No 1703/93 (2); Whereas a check has revealed some errors ; whereas the Regulation in question should be corrected accordingly, 1103 11 30 1103 11 50 Durum wheat groats : Durum wheat meal : 2,024', for : '  on exports of goods falling within CN code 1902 11 and 1902 19 to the United States of America read : '  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1703/93 is hereby corrected as follows : 2,874'. rye, : Article 2  opposite CN code 1002 00 00 for : '  used in the form of :   germs of CN code 1104   starch of CN code 1108 19 90 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. . &lt; At the request of the party concerned, it shall apply from 1 July 1993 . 2,315 6,615', This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1993. For the Commission Martin BANGEMANN Vice-President (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 159, 1 . 7 . 1993, p. 61 .